DETAILED ACTION
Status of Claims
	Claims 1-8, 10, 11, 13 and 15-23 are pending.
	Claims 1-6 and 17-23 are withdrawn from consideration. 
Claims 9, 12 and 14 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous grounds of rejection under 35 U.S.C. 112(b) over claims 12 and 14 are withdrawn in view of Applicant’s amendment.
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 August 2020 was filed after the mailing date of the Non-Final Office action on 4 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matyi et al. (US 5,389,227).
	Regarding claim 7, Matyi discloses an electroforming system for forming an article (50) with an electroforming process, the electroforming system comprising (title, abstract):
	An electroplating solution within an electroplating tank (not labeled, Col. 7 lines 9-51) (= an electrodeposition bath within a bath tank);
	An anode basket (i.e. positive end of DC source) and mandrel (5) charged as a negative end of DC source (Col. 7 lines 25-42) (= a circuit including an anode and a cathode provided in the bath tank);
	A mandrel (5) made in part of wax provided in the tank and including a conductive protective layer (e.g. chromium) (Col. 5 lines 11-18, Col. 7 lines 20-22) (= a mandrel, made of reclaimable material, provided in the bath tank and including an electrically conductive coating defining the cathode);

	An inlet (47) (Col. 2 line 48- Col. 3 line 12, Col. 6 lines 27-53) (= a coolant tube passing through the electrodeposition bath configured to provide a coolant to the cooling core to actively cool the mandrel during use of the electroforming system).  Regarding the claimed “configured to provide a coolant” does not positively recite a cooling material of the claimed system.  The designation of the cooling elements (e.g. core, tube) are merely a descriptive term without further limiting the structure.  The instant claim does not positively recite a coolant.  Moreover, the system of Matyi is capable of providing a coolant since the system of Matyi includes the flow of fluid including water, air, etc.  Regarding the phrase “to actively cool the mandrel during use of the electroforming system” is directed towards the manner of operating the claimed device and does not differentiate the system claim from the prior art.  (MPEP § 2114 II).  The fluid flow of Matyi after removal of the mandrel from the tank is recognized, however, all claimed structural components are present during the electroforming operation.  There is no structural difference between the claimed system and the system of Matyi.  
	Regarding claim 8, Matyi discloses the mandrel including wax (Col. 7 lines 20-22).  
	Regarding claim 13, Matyi discloses wherein the tube (47) along with the mandrel is separated from the electroformed article (50) and therefore the coolant tube is removable from the electroformed article (Col. 3 lines 11-12).  
Regarding claim 15, Matyi discloses wherein the fluid may comprise sodium alcohol sulfate (i.e. an ionic solution).  The claimed “electrolytic fluid solution” is not particularly limiting (e.g. chemical composition).  
	Regarding claim 16, Matyi discloses wherein the mandrel (5) is coated with chromium (= electrically conductive material, Col. 5 lines 11-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyi et al. (US 5,389,227).
Regarding claim 10, Matyi discloses wherein an induction coil (= heat exchanger) is connected with the mandrel.  Matyi does not explicitly disclose that the induction coil is fluidly coupled to the passageway with the inlet, however, Matyi indicates that the mandrel is inserted into an induction coil whereby the mandrel as a whole is heated, therefore one of ordinary skilled in the art would expect the induction coil to be fluidly coupled to the opened inlet and passageway. 
Regarding claim 11, Matyi does not disclose the setup of the inlet and the mandrel core as a closed loop, however, the flow of fluid between the mandrel core and inlet is either closed or opened and it would have been obvious to one of ordinary skilled in the art to select from a finite number of identified, predictable solutions with a reasonable expectation of success.  A closed loop for example would provide for the opportunity to reuse the fluid.  
Claims 7, 10, 11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (CN102828214) in view of Ito et al. (JP 2595647).  
Regarding claim 7, Kang discloses an electroplating system (abstract), comprising:

A cooling core (e.g. conductive roller mandrel 1 [0029]) provided in the conductive roller and extending through the conductive roller, defining a cooling channel (e.g. cavity of cooling water inner tube, 6) extending through the mandrel, with the cooling core fluidly isolating the conductive roller from the cooling channel; and
A coolant tube (e.g. water inlet, [0032]) configured to provide a coolant to the cooling core to actively cool the conductive roller during use of the electroplating system (abstract, [0035]).
Regarding the claimed “electroforming system”, the terms do not further structurally limit the claimed system.  Kang is directed towards an electroplating system (abstract).  Regarding the claimed circuit, an anode and cathode are inherent elements of an electroplating system.  Regarding the claimed “reclaimable material”, any of the metal parts of the conductive roller of Kang read on the claimed reclaimable material since they are able to be used repeatedly.  Kang is directed towards a conductive roller for electroplating a steel strip, however, Kang is silent in regards to the electroplating system as a whole for carrying out electroplating, therefore in order to practice the invention of Kang one of ordinary skill in the art would necessarily look to the art for workable electroplating systems and arrive at a reference such as Ito. Ito discloses electroplating a steel strip (3) [0017] wherein conductive rollers (34) are positioned within a tank including an electrolyte (33) with electrodes (37, roller charged as electrode). It would have been obvious to one of ordinary skilled in the art to disposed a conductive roller of Kang within the electroplating system of Ito for performing the same process of electroplating a steel strip.  
Regarding claim 10, the system of Kang includes a heat exchanger (e.g. square copper tube, 7 whereby the cold water becomes hot water [0043]).   
Regarding claim 11, Kang in view of Ito do not disclose the setup of the inlet and the core as a closed loop, however, the flow of coolant between the core and inlet is either closed or opened and it would have been obvious to one of ordinary skilled in the art to select from a finite number of identified, predictable solutions with a reasonable expectation of success.  A closed loop for example would provide for the opportunity to reuse the fluid.  
Regarding claim 13, the coolant tube being removable is an obvious engineering design choice in order to perform routine maintenance (MPEP § 2144.04 V C).  
Regarding claim 16, the conductive roller is coated with chrome [0014]. 

Response to Arguments
Applicant's arguments filed 3 November 2020 have been fully considered.  The remarks are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore the remarks will not be addressed at this time.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795